Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Final Office Action in response to the communication received December 10, 2021.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
Claims 1-14, 19, and 26 have been cancelled. Claims 15, 22, and 29 have been amended. Claims 15-18, 20-25, and 27-29 remain pending and examined. The response to arguments and rejections are stated below.

Response to Amendments and Arguments
As to the rejection of Claims 15-18, 20-25, and 27-29 under 35 U.S.C. § 112, Applicant’s arguments and amendments have been fully considered and are persuasive. The rejection is thereby withdrawn.
As to the rejection of Claims 15-18, 20-25, and 27-29 under 35 U.S.C. § 101, Applicant’s arguments have been fully considered and are not persuasive. Applicant argues that the claims are not directed to “organizing human activity” because the features are not directed to "fundamental economic principles," "commercial or legal interactives," or "managing personal behavior". Examiner disagrees. The claims are directed to a calculation and allocation of risk, and the creation and execution of an insurance contract. These therefore do fall under the categories of “organizing human activity”. Applicant further argues that the present claims are not directed to the calculation and allocation of risk, and the creation and execution of an insurance contract, but rather are directed to the “automation of a system enabled by technical means to automatically allocate risks, in particular risks associated with very small, i.e., micro entrepreneur units.” And that “[t]his is not possible by using conventional business methodologies for risk allocation of such small units by conventional insurance contracting”. Contrary to Applicant’s arguments, the invention claimed is directed towards the calculation and allocation of risk, and the creation and execution of an insurance contract. It does not integrate the abstract idea into a practical application, but merely adds the Applicant’s argument that “evaluating the claim language ‘as a whole’ including the ‘combination of elements’ recited, demonstrates that the claims are clearly directed to the ‘practical application’ of a self-sufficient risk protection system” in that “[t]he claimed invention proposes to combine the technical structure of two different working systems in order to automate the system.”, thus simply relying on a computer to perform routine tasks or calculations more quickly or more accurately is insufficient to render a claim patent eligible. See Alice, 134 S. Ct. at 2359 (“use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (a computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims”); cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014) (finding a computer-implemented method patent eligible where the claims recite a specific manipulation of a general-purpose computer such that the claims do not rely on a “computer network operating in its normal, expected manner”). Examiner argues that the claims do not amount to significantly more because the limitations, in effect, merely add the words “apply it” to the “the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.” An improvement in the nature of systems, methods, and products for micro-resource pooling as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance, which describes an improvement that identifies a technical problem and explains the details of an unconventional Trading Technologies Int’l v. IBG LLC, the court determined that “the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Examiner maintains that such is the case in the current claims where the computer is used as a tool to implement the abstract ideas. The present application merely describes separating out similar risk exposure components, using historical data to run mathematical simulations to estimate risk, and setting up payment system to cover suffered loss accordingly. There is no improvement in how the data is collected or communicated, it is merely collecting the data and using the data in organizing by categories and calculating risk exposure and loss. The rejection is thereby maintained. 
As to the rejection of claims 15-18, 20-25, and 27-29 under 35 U.S.C. § 103, Applicant's amendments and arguments have been fully considered but are not persuasive. Applicant argues that Freedman and Reis do not teach the concept of “automatically” capture and measure the non-parameterizable risk divers. Examiner disagrees. Applicant’s arguments appear to hinge on the definition of “automatically”. Examiner notes that “[i]n the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art." (Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc ., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003)). If one looks to the patent literature one can easily see that automatically is a known area of ambiguity in the area of insurance. Many practitioners make clarifying language. For Example Huff US PG Pub 20020194033 (classified in 705 subclass 4) recites "The method as claimed in claim 1, wherein the extracting step occurs automatically without human intervention” (see 
with little or no human intervention.” (see ¶ [0039]). Similarly PG Pub 2008/0103836 defines " the claim submission process is automatically identified 310, e.g., with little to no human intervention” (see ¶ [0050]).  In the prior art cited, Freedman et al., the process is automated in that it is performed using a computer. In Reis, the process is automated in that it is performed using a computer and certain triggering events cause a next step to happen with little or no human intervention (see ¶[0032] and ¶[0038]).  The rejection is maintained as detailed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20-25, and 27-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved operational stability" in claims 1, 22, and 29 is a relative term which renders the claim indefinite.  The term "improved operational stability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Dependent claims 16-18, 20-21, 23-25, and 27-28 are rejected based on their dependency on a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  
Analysis
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In the instant case, the claims are directed towards a method, product, and system to “provide the likelihood of said risk exposure for one or a plurality of the pooled risk exposure components based on the risk related components data…divides the pooled risk into a parameterizable risk part and a non-kin to the subject matter grouping of “certain methods of organizing human activity”, “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” . Other than reciting the use of a processor, and a telecommunication network, with the judicial exceptions, the claims merely use instructions to implement the abstract idea on a computer or merely uses a processor, and a telecommunication network as a tool to perform the abstract ideas. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Insurance transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The instant recited claims including additional elements do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. For example, independent claims 15, 22, and 29 recite “automated operable system” which is not “substantially more” than a general purpose computer, as described on page 8 of Applicant’s specification which recites the following: “the system 1 includes a data storing module to capture the risk related components' data and multiple functional modules, e.g. namely the payment receiving modules 2, the connected loss coverage system 3, the payment receiving module or capital receiving module 41 and/or the payment module or capital deposit module 42. The functional modules can be implemented at least partly as programmed software modules stored on a computer readable medium, connected fixed or removable to the processor(s) of system 1 or to associated automated systems as e.g. systems 3. One skilled in the art understands, however, that the functional modules can also be implemented fully by means of hardware components, 
(2b) Additionally, the claims (independent and dependent) do not contain limitations that are not indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 15-18, 20-25, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Freedman et al., (Publication No.: US 2002/0002475 A1) in view of the publication by Evan Reis (Publication No.: US 2006/0218019 A1). 


As to Claim 15,  Freedman teaches an automated operable system for risk sharing of a variable number of risk exposure components  adaptable by the automated operable system providing a self-sufficient risk protection for the risk exposure components by automated damage coverage after occurring natural catastrophes, the risk exposure components being exposed to impacts of occurring risk events comprising catastrophic losses induced by occurring flood and/or hurricane and/or earthquake and/or agriculture catastrophes, the automated operable system having an improved operational stability to threats undermining operation of the automated operable system by using a discrete and separated handling of parameterizable and non-parameterizable risk contributions owing to occurrence of the risk-events contributable to the risk exposure of the variable number of risk exposure components, and providing an automated risk-transfer from the variable number of risk exposure components to the automated operable system, the automated operable system comprising: 
a processor programmed to 
capture, monitor and process risk related components data and to provide a likelihood of said risk exposure for one or a plurality of pooled risk exposure components based on the risk related components data, the risk exposure components being connected to the automated operable system via a telecommunication network by a plurality of payment receiving modules that receive and store payments from risk exposure components for the pooling of their risks via electronic money transfer by parametric payment transfer, and the risk exposure components capturing risks associated with livelihoods and lives of rural or urban people based on their characteristic conditions through specific adapted features (see at least Abstract – “most financial controls are preferably managed by integrating the information technology system and the Bank Lock Box; and the effectiveness of policyholder relations activities can be enhanced and related costs reduced through the capabilities of a specialized web portal”, ¶[0022] – “a financial management system to coordinate the processing of all accounting functions through the application of custom software and seamless integration with a Bank Lock Box facility”, ¶[0037] – “higher risk ‘non-standard’ drivers that currently are priced out of the market, fall into the assigned risk pool, or would otherwise be uninsurable, could be accepted”, and ¶[0117]-¶[0118] – “once the Claims Division approves the claims, Aligned Providers commence repairs, and the Bank Lock Box electronically transfers the appropriate amounts to a claims reserve account, or statutory reserve account.  Once the repairs are completed and the policyholders have accepted their vehicles (by logging into the web portal at the Aligned Provider locations, inputting their passwords, and verifying their acceptance of the vehicles, for example), the Bank Lock Box electronically transfers payment to the Aligned Providers' business accounts”);
the risk exposure of the variable number of risk exposure components (see at least ¶[0035], ¶[0037] - “higher risk ‘non-standard’ drivers that currently are priced out of the market, fall into the assigned risk pool, or would otherwise be uninsurable, could be accepted” is interpreted as multidimensional risk transfer , and ¶[0055]).
Although Freedman substantially teaches the invention of Claim 15, it does not explicitly teach wherein, secured monetary parameters are transferred to the automated operable system via a telecommunication network for pooling the resources,
a total risk of the pooled risk exposure components includes a first risk contribution associated to risk exposure in relation to loan losses, the loan losses occurring as consequence to insolvency of risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the total risk of the pooled risk exposure components includes a second risk contribution associated to risk exposure based on emergency expenses, the emergency expenses occurring for risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, 
the processor divides the pooled risk into a parameterizable risk part and a non-parameterizable risk part for improving the operational stability of the automated operable system,, the parameterizable risk part being transferred to a connected loss coverage system via a multidirectional risk transfer module that transfers risk factors in exchange of premium payment parameters to achieve loss covering of the parameterizable risk part via the connected loss coverage system, wherein the risk transfer is scaled to the magnitude of the exposure of the risk exposure 
the non-parameterizable risk part being directly covered by the automated operable system based on the received and stored payments from risk exposure components, wherein the non-parameterizable risk part is limited by ad-hoc setting of loss settlement parameters of a loss settlement process via the automated operable system by aligning the parameters to long term development patterns of the loss settlement process using pattern matching of historical long term development patterns providing a seamless integration of the risk exposure to the pooled risk exposure components, and 
in the event of triggering a loss by a trigger module, the suffered loss is covered by releasing associated loans and emergency expenses of the risk exposure components by transferring payments from the automated operable system to the risk exposure components. 
Reis does teach the total risk of the pooled risk exposure components includes a first risk contribution associated to risk exposure in relation to loan losses, the loan losses occurring as consequence to insolvency of risk exposure components owing to the occurrence of a risk event contributable to the risk exposure, the total risk of the pooled risk exposure components includes a second risk contribution associated to risk exposure based on emergency expenses, the emergency expenses occurring for risk exposure components owing to the occurrence of a risk event contributable to the risk exposure (see at least ¶[0042]), 
the risk part being directly covered by the automated operable system based on the received and stored payments from risk exposure components, wherein the remaining risk part is limited by 
the processor divides the pooled risk into a parameterizable risk part and a non-parameterizable risk part, the parameterizable risk part being transferred to a connected loss coverage system via a multidirectional risk transfer module that transfers risk factors in exchange of premium payment parameters to achieve loss covering of the parameterizable risk part via the connected loss coverage system, wherein the risk transfer is scaled to the magnitude of the exposure of the risk exposure components; and based on the parameterizable risk part from the connected loss coverage system and based on the non-parameterizable risk part from the received and stored payments from risk exposure components, and wherein the parameterizable risk part covers a range of 70% to 95% of the total pooled risk, while the non-parameterizable risk part covers a range of 30% to 5% of the total pooled risk  (see at least ¶[0025], ¶[0026], ¶[0033], ¶[0041], and ¶[0042] – although the non-parameterizable risk part covering a range of 30% to 5% of the total pooled risk is not explicitly taught, this claim limitation is interpreted to mean that the non-parameterizable risk part is the remaining percentage of the total pooled risk (which should total 100%) apart from the parameterizable risk part ranging from 70% to 95%); 
and covering any gap between the parameterizable risk and the non-parameterizable risk part; and in the event of triggering a loss by a trigger module, the suffered loss is covered by automatically releasing associated loans and emergency expenses of the risk exposure components by transferring payments from the automated operable system to the risk exposure components (see at least ¶[0032], and ¶[0038]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Reis with those of Freedman since the claimed 
As to Claim 16, Reis teaches the variable number of pooled risk exposure components are adaptable by the resource-pooling system to a range where not-covariant occurring risks covered by the resource-pooling system affect only a relatively small proportion of the totally pooled risk exposure components at a given time (see at least ¶[0033]).
As to Claim 17, Reis teaches the processor is further programmed to receive and store, in memory, a principal payment from an investor for a financial product linked to the resource-pooling system and a payment module that determines a bonus payment for the investor and a return interest payment for the investor when the pooled resources of the risk exposure components exceed a predefined threshold value due to a low frequency of losses occurred (see at least ¶[0024] and ¶[0025]). 
As to Claim 18,  Reis teaches the parameterizable risk part of the risk exposure covers a relatively large percentage of the total risk exposure of the pooled risk exposure components in relation to the non-parameterizable risk part (see at least ¶[0033]). 
As to Claim 20, Reis teaches the separation of the parameterizable and non-parameterizable parts are kept connected through a seamless integration both in financial exposure and process, wherein the system acts as an aggregation institute to aggregate risk and provide claims to the risk exposure components in a seamless process so that the risk exposure components receive a single payment (see at least ¶[0025], and ¶[0026]). 
As to Claim 21,  Reis teaches risk transferred from the risk exposure components to the resource-pooling system via the multidimensional risk transfer module is not only binomial but multidirectional by scaling to the magnitude of the exposure (see at least ¶[0029], and ¶[0033]). 
Claim 22 is the method for using the system of Claim 15 and is thereby rejected under the same reasoning as Claim 15. 
Claim 23 is the method for using the system of Claim 16 and is thereby rejected under the same reasoning as Claim 16. 
Claim 24 is the method for using the system of Claim 17 and is thereby rejected under the same reasoning as Claim 17. 
Claim 25 is the method for using the system of Claim 18 and is thereby rejected under the same reasoning as Claim 18. 
Claim 27 is the method for using the system of Claim 20 and is thereby rejected under the same reasoning as Claim 20. 
Claim 28 is the method for using the system of Claim 21 and is thereby rejected under the same reasoning as Claim 21. 
Claim 29 is the non-transitory computer-readable medium storing computer-readable instructions thereon which when executed by a computer cause the computer to perform the method of Claim 22 and is rejected under the same reasoning as Claim 22. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/IRENE  KANG/
Examiner, Art Unit 3695
2/24/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 6, 2022